                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Tasha W.,                                        Case No. 17-cv-4933-KMM

                      Plaintiff,

v.                                                            ORDER

Nancy A. Berryhill,

                      Defendant.


     This matter is before the Court on the parties’ cross-motions for summary
judgment. (Pl.’s Mot. for Summ. J. (“Pl.’s Mot.”), ECF No. 17; Def.’s Mot. for
Summ. J. (“Def.’s Mot.”), ECF No. 19.) For the reasons set forth below, the Court
recommends that Tasha W.’s (hereafter Ms. W) motion for summary judgment be
DENIED and the Commissioner’s motion for summary judgment be GRANTED.

I.    Procedural History and ALJ Decision

        On June 9, 2014, Ms. W. applied for supplemental security income, alleging
disability beginning June 1, 2012 due to diabetes mellitus, depression, schizophrenia,
foot pain due to diabetes mellitus, and high blood pressure. (R. 10, 252.) Her claim
was originally denied on October 3, 2014, and again upon reconsideration on March
20, 2015. (R. 10.) Ms. W. filed a written request for a hearing on April 21, 2015, and
a hearing was held on August 5, 2016 before Administrative Law Judge Roger W.
Thomas. (Id.) ALJ Thomas issued an unfavorable decision on September 19, 2016.
(R. 24.) Ms. W. then requested review by the Appeals Council, which denied her
request (R. 6), making the ALJ’s decision the final decision ripe for judicial review.
E.g., Sims v. Apfel, 530 U.S. 103, 107 (2000).

      ALJ Thomas performed the five-step sequential evaluation process to
determine whether Ms. W. was disabled. At Step 1, he found that Ms. W. had not
engaged in substantial gainful activity since the application date. (R. 12.) Although

                                           1
Ms. W. does work part time, ALJ Thomas determined that this work did not rise to
the level of substantial gainful activity. (Id.)

       At Step 2, ALJ Thomas found that Ms. W. had severe impairments caused by
schizophrenia/schizoaffective disorder and cognitive limitations. (Id.) He
acknowledged that Ms. W. had been diagnosed with diabetes mellitus and had a
history of deep vein thrombosis, but found both conditions to be non-severe. (Id.)
ALJ Thomas cited several factors for determining Ms. W.’s physical impairments to
be non-severe. First, he noted that Ms. W.’s diabetes mellitus was uncontrolled at
times due to medication noncompliance, but that her symptoms improved when her
medication compliance did. (Id.) ALJ Thomas also found that Ms. W.’s history of
deep vein thrombosis was non-severe her condition was not continuing in nature.
(Id.). He determined that the state agency medical consultant’s conclusions that both
conditions were non-severe was consistent with the overall evidence in the record,
and therefore gave them great weight. (Id.)

        At Step 3, ALJ Thomas determined that none of Ms. W.’s severe impairments,
nor the combination of her various impairments, met or equaled the severity of the
listed impairments in 20 C.F.R. Part 404 Subpart P, Appx. 1. (R. 13.) He assessed
Ms. W.’s severe mental impairments and considered whether the “paragraph B”
criteria in listings 12.03, 12.04, and 12.05 (paragraph D in listing 12.05) were satisfied.
To satisfy these criteria, the mental impairments must result in at least two of the
following: marked restriction of activities of daily living; marked difficulties in
maintaining social functioning; marked difficulty maintaining concentration,
persistence, or pace; and repeated episodes of decompensation, each of extended
duration. 20 C.F.R. § 404(P) Appx. 1. ALJ Thomas found that Ms. W. suffered from
only mild restrictions in activities of daily living, and moderate restrictions in social
functioning and concentration, persistence, or pace, and that she had suffered no
episodes of decompensation of an extended duration. (R. 13–14.) ALJ Thomas also
considered whether Ms. W. met other criteria in listing 12.05, but ultimately
concluded that she did not. (R. 15–16.)

        At Step 4, ALJ Thomas found that Ms. W. had the residual functional capacity
to perform work at all exertional levels, but that she required certain non-exertional
limitations. Specifically, he limited Ms. W. to work with only very basic instructions,

                                             2
routine work with changes to instructions no more than once a week, with changes to
be made gradually. (R. 16.) He further limited her to simple, unskilled tasks with
limited stress, and no high production goals or fast-paced assembly line work. (Id.)
Finally, he found Ms. W. could have only brief and superficial contact with others.
(Id.)

      At Step 5, ALJ Thomas determined that Ms. W. was capable of performing
work according to her RFC, and that sufficient suitable jobs exist in the national
economy. (R. 23.) He cited the vocational expert’s testimony, who suggested that
Ms. W. could perform the job of housekeeper or cleaner II. (Id.) Accordingly, he
determined that Ms. W. was not disabled.

II.   Analysis

        When reviewing a “not disabled” determination, the Court does not seek to
impose its own opinion on the record. Instead, the Court’s review is limited to
whether the decision is supported by “substantial evidence on the record as a whole,”
and is free from legal error. Gann v. Berryhill, 864 F.3d 947, 950 (8th Cir. 2017); Miller
v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see also 42 U.S.C. § 405(g). “Substantial
evidence is less than a preponderance of the evidence, but is such relevant evidence as
a reasonable mind would find adequate to support the Commissioner’s conclusion.”
Blackburn v. Colvin, 761 F.3d 853, 858 (8th Cir. 2014) (internal citations and quotation
marks omitted). When reviewing the Commissioner’s decision, the Court must
consider both evidence supporting the decision and evidence in the record that “fairly
detracts from that decision.” Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005).
However, the Court may not reverse the Commissioner’s decision simply because
substantial evidence in the record could support a different conclusion. Gann, 864
F.3d at 950; Reed, 399 F.3d at 920. Rather, reversal is only warranted when the
Commissioner’s decision is not reasonable; i.e., it is outside “the available zone of
choice.” See Buckner v. Astrue, 646 F.3d 549, 556 (8th Cir. 2011) (quoting Bradley v.
Astrue, 528 F.3d 1113, 1115 (8th Cir. 2008).

      A.     Ms. W.’s Diabetes Mellitus




                                            3
       Ms. W. argues that ALJ Thomas erred when he determined that her diabetes
mellitus was non-severe.1 She argues that he overlooked the ongoing nature of her
struggle to manage her diabetes and the frequency with which it was poorly
controlled. Ms. W. also emphasized the role that her intellectual disability played in
making it difficult to control her condition through either diet or medication.

        The Court disagrees with Ms. W. for several reasons. And finds that ALJ
Thomas’s conclusion on this point is supported by substantial evidence in the record
as a whole. First, the record demonstrates that Ms. W.’s diabetes mellitus is largely
controlled with medication. When Ms. W. experienced an increase in symptoms, it
was due to treatment noncompliance. (See, e.g., R. 1054–55, 1061–62 (diabetes
mellitus poorly controlled when regularly missing medication and following
inconsistent diet).) However, Ms. W.’s symptoms improve greatly when she follows
treatment consistently. (See, e.g., R. 1083–84.) Indeed, ALJ Thomas noted that Ms.
W.’s A1c level was improving with treatment. (R. 12.) When a condition can be
effectively treated, it is not severe. Phillips v. Colvin, 721 F.3d 623, 631 (8th Cir. 2013);
cf. 20 C.F.R. § 404.1530(b) (failure to follow prescribed treatment will result in a
finding of not disabled). To the extent that Ms. W. argues that her noncompliance is
justified due to her intellectual impairments, this argument is belied by the fact that
Ms. W.’s compliance has improved over time, particularly when she receives services
to help her remember to take the medication. (Compare R. 1054–55 with R. 1083–84.)

       Second, the Court finds that the record supports ALJ Thomas’s conclusion that
Ms. W.’s diabetes mellitus does not cause more than minimal limitations in her ability
to perform basic work activities. See 20 C.F.R. § 404.1522(a) (defining non-severe
impairment as one that “does not significantly limit [one’s] physical or mental ability
to do basic work activities.”); see also 20 C.F.R. 416.922(a) (same). An examination of
the record demonstrates that Ms. W. is capable of many basic activities of daily living,
such as walking daily, shopping in stores regularly, and performing chores such as

1
 The Court is troubled by Ms. W.’s assertion that the Commissioner would only be
able to make an argument defending the ALJ’s conclusion on this point in “bad faith”
and that taking such a position would be “irresponsible.” (Pl.’s Mem. at 10.) Such
rhetoric comes close to crossing the line between zealous advocacy and a personal
attack on the integrity of opposing counsel. The Court finds nothing in the
Commissioner’s brief to justify such aspersions.
                                              4
taking out the garbage and doing laundry. (See, e.g., R. 299–306.) These activities
support ALJ Thomas’s conclusion that Ms. W.’s diabetes would not impair her ability
to do basic work activities.

       Third, the state medical consultants both determined that Ms. W.’s diabetes
mellitus was not severe. (R. 127, 144.) ALJ Thomas gave these opinions significant
weight because they were consistent with the record as a whole. (R. 12.) Overall, the
Court determines that ALJ Thomas’s finding that Ms. W.’s diabetes mellitus is not
severe was supported by substantial evidence.

      B.     The RFC Finding and Hypothetical Questions

       Ms. W. argues that there is a contradiction between the final agency decision
and the hypothetical questions that ALJ Thomas asked of the vocational expert during
the August 5, 2016 hearing. Specifically, she asserts that because ALJ Thomas asked
the vocational expert to consider the impact of diabetes mellitus and deep vein
thrombosis in his hypothetical questions regarding Ms. W.’s ability to work, a
contradiction exists between these questions and his ultimate conclusion that these
conditions were not severe. Ms. W. asserts that this apparent conflict requires
reversal. The Court determines that this argument is without merit.

        First, the Court finds no inconsistency within ALJ Thomas’s determination.
His hypothetical questions to the vocational expert are part of the record, but neither
make up part of his final determination nor control it. Indeed, it is reasonable to
“test” greater limitations during the hearing—which occurs prior to the ALJ’s final
review of all the records—so as to ensure that the decision-making is as thorough as
possible. ALJs who fail to do this risk improperly deciding a claimant’s case. See
Gilbert v. Apfel, 175 F.3d 602, 604 (8th Cir. 1999) (remanding when an ALJ failed to
account for all impairments in their hypothetical questions). Simply because the ALJ
includes these questions in his hypotheticals does not obligate him to deem them
severe. Thus, the Court declines Ms. W.’s invitation to find conflict where none
exists.

      Second, even if an inconsistency did exist, this Court must read the ALJ’s
determinations with a lenient eye. The Eighth Circuit instructs lower courts to

                                           5
“harmonize statements where possible,” and to avoid nitpicking when reviewing ALJ
determinations. Chismarich v. Berryhill, 888 F.3d 978, 980 (8th Cir. 2018). Indeed, this
“deferential standard of review precludes [the Court] from labeling findings as
inconsistent if they can be harmonized.” Id. The Court concludes that harmonization
is possible, as discussed above, and therefore finds no conflict.

        Third, Ms. W. has cited no case that supports the assertion that ALJ Thomas
was bound by the impairments contemplated in his hypothetical questions to the
vocational expert in this case. Gilbert, 175 F.3d 602, does not carry the day for Ms. W.
In Gilbert, the Court remanded due to the ALJ’s failure to account for all impairments,
noting that “the ALJ’s hypothetical questions…omitted impairments that he
ultimately found present.” Id. Ms. W. is correct that the reverse situation exists
here—the ALJ’s hypothetical questions included more impairments than he ultimately
found to be severe—however, unlike the situation in Gilbert, the situation here does
not amount to reversible error. Indeed, the Gilbert court specifically contemplated the
course of action taken in this case, stating an ALJ is “certainly entitled to find at the
end of the hearing fewer or less severe impairments than he tentatively posed to the
vocational expert.” Id.; see also Banks v. Massanari, 258 F.3d 820, 828 (8th Cir. 2001)
(citing Gilbert, 175 F.3d at 604.)

       Finally, even if ALJ Thomas’s hypothetical questions and ultimate
determination were conflicting, Ms. W. cannot demonstrate harm. See Shinseki v.
Sanders, 556 U.S. 396, 409 (2009) (“[T]he burden of showing that an error is harmful
normally falls upon the party attacking the agency’s determination.”). The vocational
expert testified that there were several jobs that Ms. W. could perform even with
additional exertional limitations, such as bagger, paper folder, folding machine
operator, or packager. (R. 91–92.) The vocational expert further testified that
sufficient numbers of these jobs exist in the national economy. (Id.) Thus, even if
ALJ Thomas had decided that the diabetes mellitus and the deep vein thrombosis
were severe impairments, and even if additional limitations were built into the RFC as
a result, Ms. W. would have received the same “not disabled” determination.
Consequently, any error that might exist in ALJ Thomas’s questioning of the
vocational expert is ultimately harmless, warranting affirmation of his determination.
E.g., Renfrow v. Astrue, 496 F.3d 918, 921 (8th Cir. 2007) (finding affirmation
appropriate where harmless error existed).

                                            6
                                    ORDER

For all the reasons stated above, IT IS HEREBY ORDERED THAT:

     1.    Plaintiff’s motion for summary judgment (ECF No. 17) is DENIED;
     2.    Defendant’s motion for summary judgment (ECF No. 19) is
           GRANTED; and
     3.    This matter is dismissed with prejudice.

     Let Judgment be entered accordingly.




Dated: March 13, 2019                       s/ Katherine Menendez________
                                            Katherine Menendez
                                            United States Magistrate Judge




                                        7
